Citation Nr: 0002882	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  95-21 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1960 to April 
1969, and from November 1986 to November 1993.  

This matter originally arose from a May 1994 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  By that rating decision, the 
RO, in pertinent part, granted the veteran's claim for 
service connection for left thumb paresthesia, residual of 
left hand injury, granted service connection for the 
residuals of left wrist ganglion cyst, and denied the claims 
for service connection for hypertension, the residuals of a 
left wrist injury, and residuals of a right ankle injury; and 
denied the claim for an increased evaluation for pes planus.  

The veteran filed a timely appeal on the following issues: 
service connection for hypertension, the residuals of a left 
wrist injury, and the residuals of a right ankle injury, and 
increased evaluations for the veteran's residuals of a left 
wrist ganglion cyst and bilateral pes planus.  The case was 
then referred to the Board of Veterans' Appeals (Board) for 
resolution.  In August 1997, the Board confirmed the denial 
of service connection for hypertension, and residuals of a 
right ankle injury as well as the claim for an increased 
evaluation for residuals of a left wrist ganglion cyst.  The 
Board, however, remanded the issues of service connection for 
the residuals of a left wrist injury and increased evaluation 
for bilateral pes planus.

Following remand and further development of the record, the 
RO, in an April 1999 rating decision, separated the veteran's 
left thumb paresthesia disability from the residuals of a 
left hand injury; it was determined that the veteran's left 
thumb paresthesia was due to the veteran's service-connected 
cervical spine disability.  The RO also determined that 
service connection was in order for residuals of a left wrist 
injury and that disability was added to the already service-
connected residuals of a left hand injury.  A 10 percent 
evaluation was also assigned the veteran's service-connected 
pes planus.  The Board notes parenthetically, that the 
veteran had not appealed the rating assigned original grant 
of service connection for left thumb paresthesia, residuals 
of left hand injury.  Following the April 1999 grant of 
service connection for the residuals of a left wrist injury, 
the RO continued the appeal on the assigned  rating for this 
disability.  However, the only issue on appeal at that time 
as it related to the veteran's left wrist was that of service 
connection which was granted by the April 1999 rating 
decision.  That decision constituted a full award of that 
benefit sought on appeal.  See Grantham v. Brown, 114 F.3d 
1156, 1158-59 (Fed. Cir. 1997) (overruling West v. Brown, 7 
Vet. App. 329 (1995) and ruling that a notice of disagreement 
applies only to the element of the claim being decided, such 
as for service connection).  See also Holland v. Gober, 124 
F.3d 226 (Fed. Cir. 1997), rev'd sub nom. Holland v. Brown, 9 
Vet. App. 324 (1996).  Thus, the Board no longer has 
jurisdiction over that claim and the only issue now on appeal 
is as listed on the title page above.  The issue of the 
rating assigned the veteran's residuals of left hand injury 
with left wrist involvement is more fully addressed in the 
attached remand.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran's bilateral pes planus is objectively shown 
to be productive of not more than moderate symptomatology 
including weight-bearing line over or medial to the great 
toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, either bilaterally or 
unilaterally.  


CONCLUSION OF LAW

The criteria for assignment of an evaluation in excess of 10 
percent for the veteran's bilateral pes planus have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5276 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Introduction

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  An allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  Accordingly, the 
Board finds that the veteran has presented a claim that is 
well grounded.  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of treatment following service, reports of VA rating 
examinations, and personal statements made by the veteran.  
The Board is not aware of any additional relevant evidence 
which is available in connection with this appeal.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.  See 38 U.S.C.A. 
§ 5107(a); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  In 
addition, where entitlement to service connection has already 
been established, and an increase of a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Further, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (1999).  

II.  Increased Rating for Bilateral Pes Planus

Initially, a 10 percent evaluation was assigned for the 
veteran's bilateral pes planus, effective from February 10, 
1978, to November 2, 1986, when he re-entered service.  Upon 
his subsequent discharge from service in November 1993, the 
veteran's was assigned a 0 percent disability rating for 
bilateral pes planus by a May 1994 rating decision, effective 
from December 1, 1993.  Following the Board's August 1997 
Remand Order, the veteran was assigned a 10 percent 
evaluation for his pes planus, effective from December 1, 
1993.  He now contends that the currently assigned 10 percent 
evaluation does not adequately reflect the severity of his 
pes planus.  

The report of the April 1994 VA rating examination shows that 
the veteran's feet were essentially normal.  However, the 
veteran subsequently reported that the examiner who had 
conducted that examination did not actually examine his feet, 
and did not even request that he remove his shoes and socks.  
The Board notes that in a prior VA rating examination in 
March 1978, the veteran was found to have third degree 
bilateral pes planus, with a lowering of the medial 
longitudinal arch to the floor with inversion of the ankle to 
20 degrees and eversion of the Achilles tendon.  Given the 
apparent discrepancy in examination results which tended to 
support the veteran's contention that he was not afforded a 
proper examination of his feet, he was scheduled to undergo 
an additional VA rating examination pursuant to the Board's 
Remand Order of August 1997.  

Outpatient treatment records from Kaiser Permanente dating 
from March 1995 through November 1996 were received by the RO 
in February 1997.  These records show that in June 1996, the 
veteran was seen for complaints of medial pain in the left 
foot and pain on plantar flexion.  No other entries 
pertaining to his feet were included in the records obtained 
from the veteran's health care provider.  

In January 1999, the veteran underwent an additional VA 
rating examination.  He reported that despite his bilateral 
pes planus, he was able to perform his military duties 
satisfactorily with the use of arch supports in his shoes.  
According to the veteran, he took occasional anti-
inflammatory medication or Tylenol to control discomfort, 
and, provided that he changed his arch supports every 8 to 12 
months, he was able to function relatively well.  In 
addition, he stated that he lost approximately between twelve 
to fifteen days per year due to his foot problem.  The 
veteran indicated that his primary foot problem involved pain 
and swelling if he stood for more than 30 minutes at a time 
or walked for extended periods.  On examination, the veteran 
was observed to walk without apparent difficulty.  He was 
noted to have orthotics in both shoes, and was found to have 
third-degree pes planus bilaterally.  No swelling, 
tenderness, or calluses were present.  The neurovascular 
function examination was normal bilaterally.  X-ray results 
did not disclose any evidence of fracture, dislocation, or 
destruction.  The examiner concluded with a relevant 
diagnosis of symptomatic bilateral third-degree pes planus 
deformities, which was essentially consistent with the 
earlier diagnosis rendered in March 1978.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (1999), a 10 
percent evaluation is assigned for moderate acquired flatfoot 
(pes planus), in which weight-bearing line over or medial to 
the great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilaterally or 
unilaterally, is shown.  A 30 percent evaluation is assigned 
for bilateral severe pes planus with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  A 50 percent 
evaluation, the highest rating available for bilateral pes 
planus, is warranted for pronounced flatfoot, with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, which is not improved by 
orthopedic shoes or appliances.  Id.  

Applying the relevant rating criteria under Diagnostic Code 
5276 to the evidence of record, the Board concludes that the 
currently assigned 10 percent evaluation for the veteran's 
bilateral pes planus is appropriate, and that the 
preponderance of the evidence is against assignment of a 
higher evaluation under any other diagnostic code.  As noted, 
the veteran's primary complaints involving his pes planus are 
that he experiences pain and swelling after prolonged walking 
or after standing for more than 30 minutes.  However, on 
examination, aside from having third-degree bilateral pes 
planus, the veteran was not found to have any calluses or 
swelling in his feet.  His gait was characterized as normal, 
and no marked deformities were reported.  In short, his 
objectively demonstrated symptomatology is most consistent 
with the criteria for assignment of a 10 percent evaluation 
under Diagnostic Code 5276.  

With respect to objective evidence of pain on use, such was 
not found in the January 1999 rating examination.  However, 
pain on use has been taken into consideration in the decision 
to assign a 10 percent evaluation for the veteran's bilateral 
pes planus.  Therefore, assignment of a higher rating based 
on painful motion is not for consideration here.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  Accordingly, based 
on the foregoing, the veteran's claim for entitlement to an 
evaluation in excess of 10 percent for his bilateral pes 
planus must be denied.  

III.  Conclusion

The potential application of Title 38 of the Code of Federal 
Regulations (1999) have been considered.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1999).  The Board has 
carefully considered the evidence presented and the veteran's 
contentions, but finds that there has been no showing of an 
overall disability picture to the degree of severity as 
reported by the veteran.  There is no evidence that the 
veteran's bilateral pes planus has necessitated frequent (or 
any) periods of hospitalization following service, has 
resulted in marked interference with employment, or otherwise 
renders impracticable the regular schedular standards.  In 
addition, the Board observes that the report of the April 
1994 VA rating examination includes the examiner's 
observation that the veteran had been steadily employed as a 
security guard, and that a subsequent treatment note from 
Kaiser Permanente, dated in January 1996 indicates that the 
veteran was employed in some capacity as a mail handler.  
Further, the most recent report of the January 1999 VA rating 
examination notes that the veteran had been employed as a 
janitor for approximately four years.  The Board finds, 
therefore, that the evidence fails to show marked 
interference with employment as a result of the veteran's 
service-connected disability.  Therefore, in the absence of 
factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) (1999) is not warranted here.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim for an evaluation in excess of 10 percent for 
bilateral pes planus is denied.  See 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Should the veteran's disability picture change, he may apply 
at any time for an increase in his assigned disability 
rating.  See 38 C.F.R. § 4.1.  At present, however, the Board 
finds no basis to grant an increased rating for the 
disability at issue here.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus is denied.  



REMAND

The Board has jurisdiction over appeals involving benefits 
under the laws administered by VA. 38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.101 (1999).  An appeal consists of a 
timely filed Notice of Disagreement in writing and, after a 
Statement of the Case has been furnished, a timely filed 
Substantive Appeal.  38 U.S.C.A. § 7105(a) (West 1991); 38 
C.F.R. § 20.200 (1999).  A Notice of Disagreement with a 
determination by the agency of original jurisdiction must be 
filed within one year from the date that that agency mails 
notice of the determination to the claimant.  Otherwise, the 
determination will become final.  38 C.F.R. § 20.302 (1999).  
However, for reasons set forth below, the Board finds that 
under the circumstances of this case, the pertinent statutory 
and regulatory provisions do not allow for the Board to 
accept for appellate consideration on the issue of the 
determination of the proper initial rating for residuals of a 
left hand injury with left wrist involvement.  See 38 
U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.

As noted in the Introduction portion of this decision, the 
United States Court of Appeals for the Federal Circuit has 
held that, for purposes of initiating appellate review, 
procedural elements such as the Notice of Disagreement and 
Substantive Appeal can apply only to the element of the claim 
that is currently being decided, and cannot apply to a 
"logically down-stream element."  See Grantham v. Brown, 
supra.  The decision issued in Grantham specifically 
overruled a prior decision issued by the United States Court 
of Appeals for Veterans Claims (Court) in West v. Brown, 7 
Vet. App. 329 (1995)(en banc).  In that case, the Court found 
that an appeal of an RO's denial of a service-connection 
claim included all benefits potentially available that might 
stem from the essential elements of that claim, including the 
level of compensation and effective dates.

As noted in the Introduction, above, the veteran timely and 
properly appealed the issue of service connection for 
residuals of left wrist injury, which was subsequently 
granted in an April 1999 rating decision.  Nonetheless, the 
issue of entitlement to an increased evaluation for that 
disorder constitutes a separate and distinct matter with 
separate procedural requirements.  The RO however included 
the issue of an increased evaluation for that disorder in a 
Supplemental Statement of the Case (SSOC) notwithstanding the 
absence of a Notice of Disagreement on that issue filed prior 
to the issuance of the SSOC.  Thus, the record does not 
contain a Notice of Disagreement as to the rating issue 
followed by a Statement of the Case on that issue, and then, 
a Substantive Appeal.  Under the circumstances, the pertinent 
legal criteria do not permit the Board to adjudicate the 
rating claim at this time.  See 38 U.S.C.A. § 7105(a); 38 
C.F.R. § 20.200; Grantham, supra.

However, the Board notes further, that a written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can reasonably be construed as disagreement with that 
determination and a desire for appellate review.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.201.  The written argument submitted 
on the veteran's behalf by his representative in October 1999 
contains language that can be liberally construed as meeting 
the requirements for a Notice of Disagreement.   The form was 
filed on the veteran's behalf within one year of the date 
that the veteran was notified of the grant of service 
connection for the residuals of a left wrist injury in April 
1999.  Therefore, it is accepted as a timely filed Notice of 
Disagreement.  Once a Notice of Disagreement is received, as 
noted above, the RO must furnish the claimant a Statement of 
the Case.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  
Thereafter, a Substantive Appeal must be filed to perfect the 
appeal.

When, during the course of review, it is determined that 
further evidence or clarification of the evidence, or 
correction of a procedural defect is essential for a proper 
appellate decision, a case shall be remanded to the agency of 
original jurisdiction. 38 C.F.R. § 19.9 (1999).  See also 
Manlincon v. West, 12 Vet. App. 238 (1999).  To comply with 
the statutory and regulatory requirements, the case is 
REMANDED to the RO for the following action:

The veteran and his representative should 
be given a Statement of the Case covering 
all pertinent evidence on the veteran's 
entitlement to a higher rating for his 
service-connected left hand injury with 
left wrist involvement.  The veteran and 
his representative should be provided 
with information regarding the 
appropriate time period within which to 
submit a Substantive Appeal.

If a Substantive Appeal is received, the case should be 
processed and returned to the Board in compliance with the 
applicable procedures regarding the processing of appeals.  
The Board intimates no opinion as to the ultimate outcome of 
this case.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

